PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/692,008
Filing Date: 08/31/2017
Appellant(s): CAMPBELL, Alexander Gates et al. 



__________________
Edward L. Bishop, Reg. No. 39,110
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION

(2) Response to Argument
Appellant’s arguments filed 05/13/2021 in Appeal Brief, (hereinafter referred to as “Brief”) have been fully considered but they are not persuasive as detailed below.

Regarding the 35 USC 103 prior art rejection (Brief, pgs. 18), the Appellant fails to address the outstanding prior art rejection of the pending claims presented in the most recent Office Action (Non-Final Rejection, pgs. 6-27, mailed 9/28/2020). Instead, Appellant only states the following: “For the purposes of this appeal, applicant chooses to waive arguments related to claim rejections under 35 U.S.C. § 103”. Respectfully, the Examiner finds no error or reason to withdraw the 35 USC 103 rejections and therefore the rejection of the claims under 35 U.S.C. § 103 should be maintained.

Regarding the 35 USC 101 rejection (Brief, pgs. 4-18), the Appellant makes four arguments predicated upon the following assertions: (pg. 4) “Applicant does not believe the claimed invention is (1) a fundamental economic principle or practice, (2) a commercial or legal interaction, or (3) managing personal behavior or relationships/interactions between people”. And (pg. 18) “Even if the claims apply as a judicial exception, they have been integrated into a practical application.” 
Appellant first asserts (pgs. 4-9) that the claimed invention is not a fundamental economic principle or practice and as evidence the Appellant provides a short review of three court cases, Whitserve, LLC v. Donuts Inc., (2) In re Smith, and (3) buySAFE, Inc v. Google, Inc, which Appellant finds instructive regarding subject matter the courts have found to fall under fundamental economic principles or practices. Appellant then provides a narrow summary of the courts findings and concludes (Brief, pg. 5, bottom of page) that his claims are not similar because “…nothing about the claims at issue are foundational or basic. The claims describe a process which utilizes a sophisticated and interconnected system of technology to provide directions and, based on those directions and the user's location in the store, provide specialized offers, and allow the user to pay for any items in the store. This is certainly not a simple information exchange, especially considering the offers evolve as the user moves around the store. Perhaps, isolating one of the elements by itself could be considered simple, but doing all three while incorporating the interactions between the user and an electronic device and the electronic device with a remote sensor cannot.”” Respectfully, this argument is not convincing for at least three reasons: 
First, the Appellant’s arguments fail to actually address the grounds of rejection provided by the Office. Appellant provides no evidence which refutes Examiner’s finding (e.g. Office Action, pgs. 3-4) that: “…alerting a user to an offer or promotion and creating directions and displaying/presenting a user with an alert and/or directions to a location of a merchant is a basic fundamental economic practice…” The Examiner has very clearly identified features of the claims which are found to fall within the group Certain Methods of Organizing Human Activity, and the Appellant has not provided evidence showing why these particular features do not fall within this group. 
Second, Examiner doesn’t find Appellant’s own narrow characterization of what he believes to be the totality of subject matter encompassed under fundamental economic principle or practice to be accurate. Appellant’s narrow characterization simply does not properly form the basis of a test for determining whether Appellant’s claims are directed towards fundamental economic principles or practices. Therefore, Appellant’s line of reasoning is not convincing.
Third, as the Appellant himself acknowledges (Brief, pg. 5), the “sophisticated and interconnected system of technology” is merely “utilized” by the claimed process; a process which to provide directions and, based on those directions and the user’s location in the store, provided specialized offers…” Respectfully, the Examiner finds that this idea: “to provide directions and, based on those directions and the user’s location in the store, provided specialized offers”, does indeed fall within marketing and sales practices and therefore falls under Certain Methods of Organizing Human Activity. 
Furthermore, regarding the actual limitations as recited, the Examiner has found that the claims do not include a technical solution to a technical problem (e.g. Office Action, pg. 4). Instead, Appellant’s claims merely utilize, or apply, the judicial exception via known technology, where such technology is recited at a high level of generality and without reciting any improvements to the utilized technology itself. The claims do not apply or use the identified judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; i.e. the claims as a whole do not integrate the method of organizing human activity into a practical application and the claims are found to be nothing more than a drafting effort designed to monopolize the exception implemented using known technology. 
Furthermore, as noted by the courts: “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
Additionally, the technology which is actually recited in the claims (e.g. a beacon placed in or near each of the one or more designated locations…at least one portable electronic device having a digital wallet…) was ubiquitous1 at the time of the claimed invention; For example, "...the sensors include Bluetooth LE equipped beacons or other suitable low-energy communication protocol sensors. Examples of suitable Bluetooth LE beacons include the iBeacons available from StickNFind Technologies of Uniondale, NY; or the Mobile to Mortar™ iBeacon platform available from inMarket Media, LLC of Venice, CA..."  and per his own Specification (e.g. [0004]): "...As previously stated, one example of a mobile wallet object and electronic wallet system is the Passbook application available in the iOS operating system from Apple, Inc. Another example of a mobile wallet object and electronic wallet system is the Google Wallet system available on the Android Operating System.) 
Respectfully, there is no technical improvement and no technical solution recited in the claims and Appellant’s arguments and assertions simply are not convincing.

Appellant’s second argument (pgs. 9-14) is that the claimed invention is not a commercial or legal interaction. Appellant again reviews a few court cases to try establish what subject matter does and does not constitute commercial or legal interaction and asserts that his claims are distinct. Respectfully, similar to Examiner’s answer to Appellant’s first argument, the Examiner notes that the Appellant is not arguing against the grounds of rejection presented by the Office. As such, the arguments are not convincing. 

Appellant’s third argument (pgs. 14-17) is that the claimed invention does not fall under managing personal behavior or relationships with people. Appellant again reviews a few court cases to try establish what subject matter does and does not constitute managing personal behavior or relationships with people and asserts that his claims are distinct. Respectfully, similar 

Appellant’s fourth argument (pg. 18) is that “Even if the claims apply as a judicial exception, they have been integrated into a practical application.”  To this end, the Appellant argues the following: 
The system of Claim 1 allows beacons to transmit location determinative information to devices with digital documents stored in digital wallets on said devices. This allows users to know exactly where they're going, what deals are running as they're passing the location of the deals, and how to accept and pay for those deals immediately if they so choose, A person making calculations is not as versatile or adaptable as the system of Claim 1. A person could not simultaneously propagate each offer as you walk past the products, give you directions to products that are tailored to the user, as well as assist you in paying for the products. It requires the use of the system of beacons and devices with digital documents stored in digital wallets on the devices.”
Respectfully, this argument is not convincing because as already noted supra, (e.g. Office Action, pgs. 4-5) the claimed portable electronic device, beacons, and digital wallet are not Appelant’s invention. Instead these technologies were ubiquitous2 technology at the time of the invention. For example, Appellant’s beacons are, per his own Specification (e.g. [00011]-[00012]): "...the sensors include Bluetooth LE equipped beacons or other suitable low-energy communication protocol sensors. Examples of suitable Bluetooth LE beacons include the iBeacons available from StickNFind Technologies of Uniondale, NY; or the Mobile to Mortar™ iBeacon platform available from inMarket Media, LLC of Venice, CA..." and his claimed digital wallet per his own Specification (e.g. [0004]): "...As previously stated, one example of a mobile wallet object and electronic wallet system is the Passbook application available in the iOS operating system from Apple, Inc. Another example of a mobile wallet object and electronic wallet system is the Google Wallet system available on the Android Operating System.) 
Both iBeacon, and Apple Inc product, and electronic wallet system such as the Passbook application available in the iOS operating system from Apple, Inc the Google Wallet system available on the Android Operating System were ubiquitous technologies at the time of the claimed invention. 
Furthermore, (as noted in the Office Action, pgs. 4-5) Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps (identified as being directed towards the judicial exception), as drafted, there are no additional element(s) or a combination of elements in the claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
For example, as already noted, no technical solution is recited in the claims for effecting the aforementioned [judicial exception] and Appellant's invention is not a novel or new technique for transmission of data from beacons (for example he explicitly relies on the well-known Bluetooth protocol). Additionally, as already noted supra, Appellant's invention is not a new digital wallet (note the specification stipulates the wallet may simply be GoogleWallet; and hence all of this off-the-shelf functionality). 
[The features recited in the claims, which were not identified as directed towards the judicial exception] are not significantly more than the already identified abstract idea. For example, the limitations directed towards "beacons", which transmit information generally related to location and devices with memory which receives such transmissions and read the received data, are not more than the abstract idea itself... Appellant did not invent Bluetooth technology nor beacons and this is not the core of his invention but simply a means by which to receive data 
Furthermore, the limitations directed towards digital wallet ... one or more mobile wallet objects stored in a digital wallet do not appear to be Appellant's invention as per his own specification, in the Background section, at paragraph [0004] he teaches: "As previously stated, one example of a mobile wallet object and electronic wallet system is the Passbook application available in the iOS operating system from Apple Inc. Another example of a mobile wallet object and electronic wallet system is the Google Wallet system available on the Android Operating System." Therefore, mobile wallet objects stored within a mobile wallet system are understood to be technology which is not the Appellant's invention and therefore is not itself an advancement or technological solution of the Appellant's invention.
Furthermore, the data transmission steps and the description of the information that is transmitted is not significantly more than the already identified abstract idea. 
The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the mental process and/or the method of organizing human activity into a practical application.
For at least these reasons, the Appellant’s assertions and arguments are not convincing and the rejection should be maintained.

Conferees:
/MICHAEL J SITTNER/             Primary Examiner, Art Unit 3622                                                                                                                                                                                           
/ILANA L SPAR/             Supervisory Patent Examiner, Art Unit 3622   

/Vincent Millin/       
Appeal Practice Specialist                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 VentureBeat article (2014), 3 years before Appellant's filing date, states: "The ubiquitous iBeacon is Apple’s portable, low-cost transmitter that notifies other iOS 7 devices of its presence. iBeacon has won raves because of its low power signatures and rapidity of sending push notifications to Apple hardware like the iPhone, iPad, and even iPods." (https://venturebeat.com/2014/06/01/heres-what-apples-ibeacon-really-is-why-its-going-to-change-everything/)
        
        2 VentureBeat article (2014), 3 years before Appellant's filing date, states: "The ubiquitous iBeacon is Apple’s portable, low-cost transmitter that notifies other iOS 7 devices of its presence. iBeacon has won raves because of its low power signatures and rapidity of sending push notifications to Apple hardware like the iPhone, iPad, and even iPods." (https://venturebeat.com/2014/06/01/heres-what-apples-ibeacon-really-is-why-its-going-to-change-everything/)